16DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received 6/11/2019 for application number 16/437,736. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, claims.
Claims 1 – 22 are presented for examination.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1 – 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Escofet Via (U.S. Publication 2020/0173194) (Escofet Via hereinafter) in view of Meetin (U.S. Patent 9,925,415) (Meetin hereinafter).
8. 	As per claim 1, Escofet Via teaches a multi event notification system, comprising:
a first signaler having a first wireless transmitter configured to send a first identifier associated with said first signaler, and a first actuator configured to cause the first wireless transmitter to wirelessly send the first identifier; and a second signaler having a second wireless transmitter configured to send a second identifier associated with said second signaler, and a second actuator configured to cause the second wireless transmitter to wirelessly send the second identifier [“The communications interface is configured to communicate wirelessly or wired with one or more fire devices, in which the one of more fire devices are configured to transmit a wireless or wired alert signal to the communications interface in response to detecting an occurrence of fire. The display unit is configured to display an alert upon the communications interface receiving the wireless or wired alert signal from the one or more fire devices,” ¶ 0005; first/second signaler mapped to one or more fire devices].
a flasher having a wireless receiver, a light emitting device configured to selectively display at least two different colors, a computer memory having stored therein a first signaler profile associated with the first identifier and including a first color of the at least two colors, and a second signaler profile associated with the second identifier and including a second color of the at least two colors; and wherein upon receipt of the first identifier, said flasher references the first color based on the first identifier and causes the light emitting device to display the first color, upon receipt of the second identifier, said flasher references the second color based on the second identifier and causes the light emitting device to display the second color [“in this embodiment or other embodiments, the display unit includes a one or more LEDs, in which the display unit is configured to emit a first color via the one or more LEDs in response to the communications interface receiving the wireless or wired alert signal from the one or more fire devices, in which the display unit is configured to emit a second color via the one or more LEDs in response to detecting that the room is occupied,” ¶ 0010].
Escofet Via does not explicitly disclose but Meetin discloses where the first and second colors are at least one of red-green color-blind friendly and blue-yellow color-blind friendly [“a selected one of the principal and changed colors is restricted from being any color from green to red in the visible light spectrum or any color having a non-insignificant component of any color from green to red in the light spectrum in order to accommodate persons having the predominant red-green color vision deficiencies, namely protanopia, deuteranopia, protanomaly, and deuteranomaly. The remaining one of the principal and changed colors is preferably restricted from being any color from violet to yellow in the visible light spectrum or any color having a non-insignificant component of any color from violet to yellow in the light spectrum in order to also accommodate persons having the lesser common blue-yellow color vision deficiencies of tritanomaly and tritanopia.” col. 4, lines 33 – 47].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Escofet Via and Meetin available before the effective filing date of the claimed invention, to modify the capability of managing status displays as disclosed by Escofet Via to include the capability of compensating for impaired senses as taught by Meetin, thereby providing a mechanism to improve system effectiveness by facilitating the efficient utilization of color selection.
9. 	As per claim 2, Escofet Via and Meetin teach the notification system of claim 1.   Meetin further teaches wherein the first and second colors are red- green color-blind friendly [“a selected one of the principal and changed colors is restricted from being any color from green to red in the visible light spectrum or any color having a non-insignificant component of any color from green to red in the light spectrum in order to accommodate persons having the predominant red-green color vision deficiencies, namely protanopia, deuteranopia, protanomaly, and deuteranomaly. The remaining one of the principal and changed colors is preferably restricted from being any color from violet to yellow in the visible light spectrum or any color having a non-insignificant component of any color from violet to yellow in the light spectrum in order to also accommodate persons having the lesser common blue-yellow color vision deficiencies of tritanomaly and tritanopia.” col. 4, lines 33 – 47].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Escofet Via and Meetin available before the effective filing date of the claimed invention, to modify the capability of managing status displays as disclosed by Escofet Via to include the capability of compensating for impaired senses as taught by Meetin, thereby providing a mechanism to improve system effectiveness by facilitating the efficient utilization of color selection.
10. 	As per claim 3, Escofet Via and Meetin teach the notification system of claim 1.   Meetin further teaches wherein the first and second colors are blue- yellow color-blind friendly [“a selected one of the principal and changed colors is restricted from being any color from green to red in the visible light spectrum or any color having a non-insignificant component of any color from green to red in the light spectrum in order to accommodate persons having the predominant red-green color vision deficiencies, namely protanopia, deuteranopia, protanomaly, and deuteranomaly. The remaining one of the principal and changed colors is preferably restricted from being any color from violet to yellow in the visible light spectrum or any color having a non-insignificant component of any color from violet to yellow in the light spectrum in order to also accommodate persons having the lesser common blue-yellow color vision deficiencies of tritanomaly and tritanopia.” col. 4, lines 33 – 47].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Escofet Via and Meetin available before the effective filing date of the claimed invention, to modify the capability of managing status displays as disclosed by Escofet Via to include the capability of compensating for impaired senses as taught by Meetin, thereby providing a mechanism to improve system effectiveness by facilitating the efficient utilization of color selection.
11.	As per claim 4, Escofet Via and Meetin teach the notification system of claim 1.   Meetin further teaches wherein the first and second colors are protanomaly friendly [“a selected one of the principal and changed colors is restricted from being any color from green to red in the visible light spectrum or any color having a non-insignificant component of any color from green to red in the light spectrum in order to accommodate persons having the predominant red-green color vision deficiencies, namely protanopia, deuteranopia, protanomaly, and deuteranomaly.” col. 4, lines 40 – 47].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Escofet Via and Meetin available before the effective filing date of the claimed invention, to modify the capability of managing status displays as disclosed by Escofet Via to include the capability of compensating for impaired senses as taught by Meetin, thereby providing a mechanism to improve system effectiveness by facilitating the efficient utilization of color selection.
12. 	As per claim 5, Escofet Via and Meetin teach the notification system of claim 1.    Meetin further teaches wherein the first and second colors are protanopia friendly [“a selected one of the principal and changed colors is restricted from being any color from green to red in the visible light spectrum or any color having a non-insignificant component of any color from green to red in the light spectrum in order to accommodate persons having the predominant red-green color vision deficiencies, namely protanopia, deuteranopia, protanomaly, and deuteranomaly.” col. 4, lines 40 – 47].
          It would have been obvious to one of ordinary skill in the art, having the teachings thereby providing a mechanism to improve system effectiveness by facilitating the of Escofet Via and Meetin available before the effective filing date of the claimed invention, to modify the capability of managing status displays as disclosed by Escofet Via to include the capability of compensating for impaired senses as taught by Meetin, efficient utilization of color selection.
13. 	As per claim 6, Escofet Via and Meetin teach the notification system of claim 1.   Meetin further teaches wherein the first and second colors are deuteranomaly friendly [“a selected one of the principal and changed colors is restricted from being any color from green to red in the visible light spectrum or any color having a non-insignificant component of any color from green to red in the light spectrum in order to accommodate persons having the predominant red-green color vision deficiencies, namely protanopia, deuteranopia, protanomaly, and deuteranomaly.” col. 4, lines 40 – 47].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Escofet Via and Meetin available before the effective filing date of the claimed invention, to modify the capability of managing status displays as disclosed by Escofet Via to include the capability of compensating for impaired senses as taught by Meetin, thereby providing a mechanism to improve system effectiveness by facilitating the efficient utilization of color selection.
14. 	As per claim 7, Escofet Via and Meetin teach the notification system of claim 1.   Meetin further teaches wherein the first and second colors are deuteranopia friendly [“a selected one of the principal and changed colors is restricted from being any color from green to red in the visible light spectrum or any color having a non-insignificant component of any color from green to red in the light spectrum in order to accommodate persons having the predominant red-green color vision deficiencies, namely protanopia, deuteranopia, protanomaly, and deuteranomaly.” col. 4, lines 40 – 47].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Escofet Via and Meetin available before the effective filing date of the claimed invention, to modify the capability of managing status displays as disclosed by Escofet Via to include the capability of compensating for impaired senses as taught by Meetin, thereby providing a mechanism to improve system effectiveness by facilitating the efficient utilization of color selection.
15. 	As per claim 8, Escofet Via and Meetin teach the notification system of claim 1.   Meetin further teaches wherein the first and second colors are tritanomaly friendly [“a selected one of the principal and changed colors is restricted from being any color from green to red in the visible light spectrum or any color having a non-insignificant component of any color from green to red in the light spectrum in order to accommodate persons having the predominant red-green color vision deficiencies, namely protanopia, deuteranopia, protanomaly, and deuteranomaly. The remaining one of the principal and changed colors is preferably restricted from being any color from violet to yellow in the visible light spectrum or any color having a non-insignificant component of any color from violet to yellow in the light spectrum in order to also accommodate persons having the lesser common blue-yellow color vision deficiencies of tritanomaly and tritanopia.” col. 4, lines 33 – 47].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Escofet Via and Meetin available before the effective filing date of the claimed invention, to modify the capability of managing status displays as disclosed by Escofet Via to include the capability of compensating for impaired senses as taught by Meetin, thereby providing a mechanism to improve system effectiveness by facilitating the efficient utilization of color selection.
16. 	As per claim 9, Escofet Via and Meetin teach the notification system of claim 1.   Meetin further teaches wherein the first and second colors are tritanopia friendly [“a selected one of the principal and changed colors is restricted from being any color from green to red in the visible light spectrum or any color having a non-insignificant component of any color from green to red in the light spectrum in order to accommodate persons having the predominant red-green color vision deficiencies, namely protanopia, deuteranopia, protanomaly, and deuteranomaly. The remaining one of the principal and changed colors is preferably restricted from being any color from violet to yellow in the visible light spectrum or any color having a non-insignificant component of any color from violet to yellow in the light spectrum in order to also accommodate persons having the lesser common blue-yellow color vision deficiencies of tritanomaly and tritanopia.” col. 4, lines 33 – 47].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Escofet Via and Meetin available before the effective filing date of the claimed invention, to modify the capability of managing status displays as disclosed by Escofet Via to include the capability of compensating for impaired senses as taught by Meetin, thereby providing a mechanism to improve system effectiveness by facilitating the efficient utilization of color selection.
17. 	As per claim 12, Escofet Via and Meetin teach the notification system of claim 1.   Escofet Via further teaches wherein the second actuator is a telephone interface configured to actuate upon receipt of an incoming phone call signal [“In some embodiments of the present invention, the communication between the electronic lock 102 and the one or more fire device 106a, 106b, 106c, and 106d is conducted over a wired communication channel, such as via an Ethernet cable, coaxial cable, fiber optics, phone line, or other types of wired direct or indirect communication link,” ¶ 0037].
18.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Escofet Via and Meetin in further view of Lin et al. (U.S. Publication 2011/0241555) (Lin hereinafter).
19. 	As per claim 10, Escofet Via and Meetin teach the notification system of claim 1.   Escofet Via and Meetin do not explicitly disclose but Lin discloses wherein the first actuator is a manual switch configured to actuate upon closing of the switch [“The LED illuminated curtain rod decorative finial system of claim 8, wherein at least one of the LED lights comprises one or more LED lights capable of providing more than one color of light, wherein a selection of the more than one color of light is controlled by said remotely controlled manual light switch, and wherein the selection of the more than one color of light by the manual light switch is in response to a second wireless signal from said remote control device,” cl. 9].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Escofet Via, Meetin and Lin available before the effective filing date of the claimed invention, to modify the capability of managing status displays as disclosed by Escofet Via and Meetin to include the capability of changing LED colors via manual switch control as taught by Lin, thereby providing a mechanism to broaden system applicability by facilitating additional methods of system control.
20. 	As per claim 11, Escofet Via, Meetin and Lin teach the notification system of claim 10.  Escofet Via further teaches wherein the second actuator is a telephone interface configured to actuate upon receipt of an incoming phone call signal [“In some embodiments of the present invention, the communication between the electronic lock 102 and the one or more fire device 106a, 106b, 106c, and 106d is conducted over a wired communication channel, such as via an Ethernet cable, coaxial cable, fiber optics, phone line, or other types of wired direct or indirect communication link,” ¶ 0037].
21.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Escofet Via and Meetin in further view of Harrison et al. (U.S. Patent 9,786,133) (Harrison hereinafter).
22. 	As per claim 13, Escofet Via and Meetin teach the notification system of claim 1.   Escofet Via and Meetin do not explicitly disclose but Harrison discloses wherein said flasher further includes an audible device configured to selectively produce at least two different sounds, the first signaler profile further including first sound of the at least two sounds, the second signaler profile further including a second sound of the at least two sounds, and upon receipt of the first identifier, said flasher references the first sound based on the first identifier and causes the audible device to produce the first sound, and upon receipt of the second identifier, said flasher references the second sound based on the second identifier and causes the audible device to produce the second sound [“A doorbell system comprising: a doorbell; a doorbell chime communicatively coupled to the doorbell, the doorbell chime configured to emit a first notification sound in response to receiving a visitor indication from the doorbell; a communication hub communicatively coupled to the doorbell and the doorbell chime, the communication hub located remotely from the doorbell and the doorbell chime; and a sleep detection system communicatively coupled to the communication hub, the sleep detection system having a sensor configured to determine whether a person is asleep, wherein in response to the sleep detection system determining that the person is asleep, the doorbell chime is configured to modify the first notification sound emitted by the doorbell chime and the doorbell system is configured to decrease a volume of the first notification sound emitted by the doorbell chime such that the decreased volume is greater than 0 decibels; and a wireless communication from the sleep detection system to configure the doorbell system to prevent the doorbell chime from emitting the first notification sound, wherein the communication hub is configured to send a modifying signal to at least one of the doorbell and the doorbell chime, and wherein at least one of the doorbell and the doorbell chime is configured to block the first notification sound in response to at least one of the doorbell and the doorbell chime receiving the modifying signal,” cl. 7].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Escofet Via, Meetin and Harrison available before the effective filing date of the claimed invention, to modify the capability of managing status displays as disclosed by Escofet Via and Meetin to include the capability of managing doorbell systems as taught by Harrison, thereby providing a mechanism to broaden system applicability by facilitating additional methods of system control.
23.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Karl et al. (U.S. Publication 2006/0040639) (Karl hereinafter) in view of Jain et al. (U.S. Publication 2009/0003578) (Jain hereinafter).
24. 	As per claim 14, Karl teaches a method of multi event notification using at least two color-blind friendly colors, comprising:
receiving a particular one of two identifiers from a particular one of two signalers [“When the EAS signal is received, block 24, the event code is extracted to identify the nature of the emergency and the location code is extracted to determine the specific location of the emergency. The specific location is used to query a cell tower location database 26 to identify the cellular towers located with the specified area,” ¶ 0028]; and
causing a light emitting device to display the particular color; wherein the particular color is at least one of red-green color-blind friendly and blue-yellow color-blind friendly [“The baseband processor 60 decodes cellular broad cast messages from the dual band receiver 64 and activates the appropriate outputs for user, described hereinbelow. Processor instructions may be stored in a flash memory device 66 which define how broadcast messages should be processed. The process includes determination of the level of the emergency. For example, a high level warning requiring the user to take shelter and/or terrorist alert may activate a red LED. Emergency alerts associated with an amber alert may activate a yellow LED. Lower level alerts such as tornado watch may activate a green LED. The layout of the three-color LEDs 68 may be the same as a stoplight configuration of red, yellow and green to allow a color blind user to readily recognize the level of the alert.” ¶ 0040].
Karl does not explicitly disclose but Jain discloses referencing from a computer memory a particular one of the at least two color-blind friendly colors associated with the particular identifier [“The memory module 154 may further include a caller information or profile database 164 that includes personal details of a caller 110, e.g. the nature of the impairment of the caller 110, particularly the type of color-blindness of a caller if he/she is color-blind, so that a particular color filter may be applied automatically upon identification of a visually impaired caller. In this regard, each caller, especially each registered color-blind caller, may have an associated identification code thereby to identify him/her and automatically to apply the associated color filter in response to the receiver module 156 receiving the associated identification code.” ¶ 0025].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Karl and Jain available before the effective filing date of the claimed invention, to modify the capability of managing personal alerts as disclosed by Karl to include the capability of compensating for impaired senses as taught by Jain, thereby providing a mechanism to improve system maintainability and performance by facilitating the efficient identification of colors to enhance the user experience.
25. 	As per claim 15, Karl and Jain teach the method of claim 14.  Karl further teaches wherein the particular color is red-green color-blind friendly [“For example, a high level warning requiring the user to take shelter and/or terrorist alert may activate a red LED. Emergency alerts associated with an amber alert may activate a yellow LED. Lower level alerts such as tornado watch may activate a green LED. The layout of the three-color LEDs 68 may be the same as a stoplight configuration of red, yellow and green to allow a color blind user to readily recognize the level of the alert.” ¶ 0040].
26.	Claims 16 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Karl and Jain in further view of Meetin.
27. 	As per claim 16, Karl and Jain teach the method of claim 14.  Karl and Jain do not explicitly disclose but Meetin discloses wherein the particular color is blue-yellow color-blind friendly [“a selected one of the principal and changed colors is restricted from being any color from green to red in the visible light spectrum or any color having a non-insignificant component of any color from green to red in the light spectrum in order to accommodate persons having the predominant red-green color vision deficiencies, namely protanopia, deuteranopia, protanomaly, and deuteranomaly. The remaining one of the principal and changed colors is preferably restricted from being any color from violet to yellow in the visible light spectrum or any color having a non-insignificant component of any color from violet to yellow in the light spectrum in order to also accommodate persons having the lesser common blue-yellow color vision deficiencies of tritanomaly and tritanopia.” col. 4, lines 33 – 47].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Karl, Jain and Meetin available before the effective filing date of the claimed invention, to modify the capability of managing personal alerts as disclosed by Karl and Jain to include the capability of compensating for impaired senses as taught by Meetin, thereby providing a mechanism to improve system effectiveness by facilitating the efficient utilization of color selection.
28. 	As per claim 17, Karl and Jain teach the method of claim 14.  Karl and Jain do not explicitly disclose but Meetin discloses wherein the particular color is protanomaly friendly [“a selected one of the principal and changed colors is restricted from being any color from green to red in the visible light spectrum or any color having a non-insignificant component of any color from green to red in the light spectrum in order to accommodate persons having the predominant red-green color vision deficiencies, namely protanopia, deuteranopia, protanomaly, and deuteranomaly.” col. 4, lines 33 – 40].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Karl, Jain and Meetin available before the effective filing date of the claimed invention, to modify the capability of managing personal alerts as disclosed by Karl and Jain to include the capability of compensating for impaired senses as taught by Meetin, thereby providing a mechanism to improve system effectiveness by facilitating the efficient utilization of color selection.
29. 	As per claim 18, Karl and Jain teach the method of claim 14.  Karl and Jain do not explicitly disclose but Meetin discloses wherein the particular color is protanopia friendly [“a selected one of the principal and changed colors is restricted from being any color from green to red in the visible light spectrum or any color having a non-insignificant component of any color from green to red in the light spectrum in order to accommodate persons having the predominant red-green color vision deficiencies, namely protanopia, deuteranopia, protanomaly, and deuteranomaly.” col. 4, lines 33 – 40].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Karl, Jain and Meetin available before the effective filing date of the claimed invention, to modify the capability of managing personal alerts as disclosed by Karl and Jain to include the capability of compensating for impaired senses as taught by Meetin, thereby providing a mechanism to improve system effectiveness by facilitating the efficient utilization of color selection.
30. 	As per claim 19, Karl and Jain teach the method of claim 14.  Karl and Jain do not explicitly disclose but Meetin discloses wherein the particular color is deuteranomaly friendly [“a selected one of the principal and changed colors is restricted from being any color from green to red in the visible light spectrum or any color having a non-insignificant component of any color from green to red in the light spectrum in order to accommodate persons having the predominant red-green color vision deficiencies, namely protanopia, deuteranopia, protanomaly, and deuteranomaly.” col. 4, lines 33 – 40].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Karl, Jain and Meetin available before the effective filing date of the claimed invention, to modify the capability of managing personal alerts as disclosed by Karl and Jain to include the capability of compensating for impaired senses as taught by Meetin, thereby providing a mechanism to improve system effectiveness by facilitating the efficient utilization of color selection.
31. 	As per claim 20, Karl and Jain teach the method of claim 14.  Karl and Jain do not explicitly disclose but Meetin discloses wherein the particular color is deuteranopia friendly [“a selected one of the principal and changed colors is restricted from being any color from green to red in the visible light spectrum or any color having a non-insignificant component of any color from green to red in the light spectrum in order to accommodate persons having the predominant red-green color vision deficiencies, namely protanopia, deuteranopia, protanomaly, and deuteranomaly.” col. 4, lines 33 – 40].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Karl, Jain and Meetin available before the effective filing date of the claimed invention, to modify the capability of managing personal alerts as disclosed by Karl and Jain to include the capability of compensating for impaired senses as taught by Meetin, thereby providing a mechanism to improve system effectiveness by facilitating the efficient utilization of color selection.
32. 	As per claim 21, Karl and Jain teach the method of claim 14.  Karl and Jain do not explicitly disclose but Meetin discloses wherein the particular color is tritanomaly friendly [“The remaining one of the principal and changed colors is preferably restricted from being any color from violet to yellow in the visible light spectrum or any color having a non-insignificant component of any color from violet to yellow in the light spectrum in order to also accommodate persons having the lesser common blue-yellow color vision deficiencies of tritanomaly and tritanopia.” col. 4, lines 40 – 47].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Karl, Jain and Meetin available before the effective filing date of the claimed invention, to modify the capability of managing personal alerts as disclosed by Karl and Jain to include the capability of compensating for impaired senses as taught by Meetin, thereby providing a mechanism to improve system effectiveness by facilitating the efficient utilization of color selection.
33. 	As per claim 22, Karl and Jain teach the method of claim 14.  Karl and Jain do not explicitly disclose but Meetin discloses wherein the particular color is tritanopia friendly [“The remaining one of the principal and changed colors is preferably restricted from being any color from violet to yellow in the visible light spectrum or any color having a non-insignificant component of any color from violet to yellow in the light spectrum in order to also accommodate persons having the lesser common blue-yellow color vision deficiencies of tritanomaly and tritanopia.” col. 4, lines 40 – 47].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Karl, Jain and Meetin available before the effective filing date of the claimed invention, to modify the capability of managing personal alerts as disclosed by Karl and Jain to include the capability of compensating for impaired senses as taught by Meetin, thereby providing a mechanism to improve system effectiveness by facilitating the efficient utilization of color selection.
Conclusion
34.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193